Title: Hugh Mercer to James Madison, 27 July 1827
From: Mercer, Hugh
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Fredericksbg,
                                
                                July 27th 1827—
                            
                        
                        Mr Jos. W. Farnum the junior professor in the academy of this place, intending to pass the ensuing month of
                            Vacation in travelling beyond our mountains for Health & improvement, is desirous of paying his respects to you
                            & Mrs Madison in the progress of his journey, & has requested a letter of Introduction from me—
                        Mr Farnum is a native of Providence, Rhode Island, he has resided some years in this place & its
                            vicinity, always in the Character of an Instructor of Youth, & has gained by his great private worth, the esteem
                            & respect of us all—Added to this, he is a young Gentleman of fine classical learning & much literary
                            attainment—I have pleasure in giving him this letter to you—I am—with the highest respect, Dear Sir, your friend
                            & St,
                        
                            
                                Hugh Mercer
                            
                        
                    I beg my hi<ghest?> respects & Compliments to Mrs Madison—